08/26/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs May 3, 2021


                 IRENE HOWARD v. STATE OF TENNESSEE

                   Appeal from the Tennessee Claims Commission
                  No. T20192077-1 James Haltom, Commissioner
                      ___________________________________

                          No. M2020-00735-COA-R3-CV
                      ___________________________________


Following a car accident involving an employee of the State of Tennessee, Irene Howard
(“Claimant”) sought damages against the State based on alleged injuries arising from the
accident. The claim was denied by the Division of Claims and Risk Management (the
“DCRM”), and Claimant thereafter appealed to the Claims Commission (the
“Commission”). Because Claimant failed to appeal the DCRM’s decision within ninety
days, however, the Commission concluded it lacked jurisdiction over the case and
dismissed the appeal. We affirm.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                     Affirmed

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and CARMA DENNIS MCGEE, J., joined.

Henry S. Queener, Nashville, Tennessee, for the appellant, Irene Howard.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein, Solicitor
General, and Rainey A. Lankford, Assistant Attorney General, for the appellee, State of
Tennessee.

                                       OPINION

                                     BACKGROUND

       The facts of this case are largely undisputed. On March 12, 2019, Claimant was
involved in a motor vehicle accident, and the driver of the other car involved was an
employee of the State. Claimant filed a claim for damages on March 28, 2019 with the
DCRM.1 On June 24, 2019, the DCRM sent Claimant a letter informing her that the claim
was being denied “under T.C.A. § 9-8-402,” and explaining that Claimant had the “right
to file [her] claim with the Claims Commission within 90 days of the date of this denial.”

        Claimant appealed the DCRM’s decision to the Commission on December 18, 2019.
Claims Commissioner James Haltom (the “Commissioner”) entered an initial order
governing the proceedings on January 6, 2020, and then sua sponte entered a show cause
order on February 18, 2020. The show cause order provided that because the DCRM issued
its denial of Claimant’s claim on June 24, 2019, the appeal period closed ninety days later
on September 23, 2019. Claimant was ordered by the Commissioner to show cause within
thirty days of the order why her claim should not be dismissed for failure to comply with
Tennessee Code Annotated section 9-8-402(c).

       Claimant responded to the show cause order on March 5, 2020, arguing that because
the one-year statute of limitations on her claim, see Tenn. Code Ann. § 28-3-104, had not
yet expired, her failure to appeal the DCRM’s denial within ninety days was not fatal to
her case. As pertinent, Claimant averred:

               In the present case, because Claimant’s claims for injuries against the
       [State] are governed by a one-year statute of limitations which has not yet
       run, Claimant submits that dismissal under Tenn. Code Ann. § 9-8-402(c)
       prior to the expiration of the statute of limitations could potentially place the
       statutes in conflict with each other. In other words, if the Court dismisses her
       case pursuant to Tenn. Code Ann. § 9-8-402(c) prior to the expiration of the
       statute of limitations for her claim, a dismissal under the statute could conflict
       with her statutorily permitted time for filing claims.

       In response, the State asserted that sections 28-3-104 and 9-8-402(c) do not conflict,
but rather are separate requirements in pursuing a claim against the State. According to
the State, Claimant was required to not only satisfy the statute of limitations requirement
but also submit a notice of appeal to the Commission within ninety days of the DCRM’s
denial letter. Additionally, the State argued that because “these statutes establish
procedural requirements for bringing actions against the State in derogation of the State’s
sovereign immunity, the court must strictly construe these statutes and find that the
Claimant must satisfy” both requirements. Because Claimant undisputedly did not satisfy
the procedural requirements of section 9-8-402(c), the State urged that the Commission
lacked jurisdiction over the case and that the claim should be dismissed.

       The Commissioner agreed with the State and issued an order of dismissal on May

       1
           The DCRM was formerly known as the Division of Claims Administration.

                                                -2-
1, 2020. The Commissioner found, as relevant:

              Tennessee Code Annotated section 9-8-402(c) clearly states that an
       appeal must be filed within ninety (90) calendar days from the date of denial.
       The record shows that the [DCRM] denied the claim on June 24, 2019. The
       Claimant filed her [sic] on December 26, 2019, after the ninety (90) day
       period expired. Even though the one (1) year statute of limitations had not
       expired, the Claimant was also required to satisfy the statutory requirements
       to pursue a claim before the Claims Commission. Here, the Claimant did not
       timely file her Notice of Appeal within the statutory period, the Claims
       Commission does not have jurisdiction, and the claim must be respectfully
       DISMISSED.

(Emphasis in original).2

       Claimant thereafter filed a timely notice of appeal to this Court.

                                                ISSUE

       The sole issue on appeal is whether the Commissioner erred in dismissing
Claimant’s appeal for failure to comply with Tennessee Code Annotated section 9-8-
402(c).
                                STANDARD OF REVIEW

        Appeals from the Commission are governed by the Tennessee Rules of Appellate
Procedure. See Bowman v. State, 206 S.W.3d 467, 472 (Tenn. Ct. App. 2006).
“Accordingly, because the [Commission] hears cases without a jury, this court reviews the
Commissioner’s factual findings and legal conclusions using the now familiar standard
in Tenn. R. App. P. 13(d).” Id. As such, the Commissioner’s factual findings are reviewed
de novo with a presumption of correctness, unless the evidence preponderates otherwise,
but the Commissioner’s legal conclusions are afforded no similar presumption of
correctness. Id. (citing Beare Co. v. State, 814 S.W.2d 715, 717 (Tenn. 1991); Turner v.
State, 184 S.W.3d 701 (Tenn. Ct. App. 2005)). This case also involves issues of statutory
construction. “[W]hen an issue on appeal requires statutory interpretation, we review the
trial court’s decision de novo with no presumption of correctness.” Nationwide Mut. Fire
Ins. Co. v. Memphis Light, Gas and Water, 578 S.W.3d 26, 30 (Tenn. Ct. App.
2018) (citing Wade v. Jackson-Madison Cnty. Gen. Hosp. Dist., 469 S.W.3d 54, 58 (Tenn.
Ct. App. 2015)). The polestar of statutory interpretation is the intent and purpose of the
legislature in enacting the statute. Nationwide, 578 S.W.3d at 30. We begin by “reading

       2
         While the Commissioner’s order provides that Claimant’s notice of appeal was filed on December
26, 2019, the file stamped date on the notice is December 18, 2019.

                                                 -3-
the words of the statutes using their plain and ordinary meaning in the context in which the
words appear.” Id. When the language is clear and unambiguous, we look no further than
the language of the statute itself to determine its meaning. Id.

                                        DISCUSSION

        “It is well-established that the State of Tennessee, as a sovereign, is immune from
lawsuits ‘except as it consents to be sued.’” Mosley v. State, 475 S.W.3d 767, 771 (Tenn.
Ct. App. 2015) (quoting Brewington v. Brewington, 215 Tenn. 475, 387 S.W.2d 777, 779
(1965)); see also TENN. CONST. art. I, § 17 (“Suits may be brought against the State in such
manner and in such courts as the Legislature may by law direct.”); Tenn. Code Ann. § 20-
13-102(a) (“No court in the state shall have any power, jurisdiction or authority to entertain
any suit against the state[.]”). Because sovereign immunity “is both constitutional and
statutory, the courts lack power to amend it[;]” rather, it is “the legislature’s province to
waive the State’s sovereign immunity.” Thomas & Assocs., Inc. v. Metro. Gov’t of
Nashville, No. M2001-00757-COA-R3-CV, 2003 WL 21302974, at *4 (Tenn. Ct. App.
June 6, 2003) (citing Jones v. L & N R.R. Co., 617 S.W.2d 164, 170 (Tenn. Ct. App. 1981),
Johnson v. LeBonheur Children’s Med. Ctr., 74 S.W.3d 338, 346 (Tenn. 2002)).

         “In 1984, the Tennessee General Assembly enacted a comprehensive procedure for
filing, prosecution, and disposition of monetary claims against the State.” Mosley, 475
S.W.3d at 771 (citing Mullins v. State, 320 S.W.3d 273–79 (Tenn. 2010)). Creation of the
Commission was part of this comprehensive scheme, and pursuant to Tennessee Code
Annotated section 9-8-305, the Commission “[hears] and determine[s] claims against the
state falling within the categories enumerated in § 9-8-307.” Id.; see also Tenn. Code Ann.
§ 9-8-307(a)(1) (explaining that the Commission “or each commissioner sitting
individually has exclusive jurisdiction to determine all monetary claims against the state”
based on the acts of State employees, including claims arising from the “negligent
operation or maintenance of any motor vehicle”). Tennessee Code Annotated section 9-8-
402 provides, inter alia, the procedure for initiating a claim against the State. Claimants
must file the initial notice of claim with the DCRM. See Tenn. Code Ann. § 9-8-402(a)(1)
(“The claimant must give written notice of the claimant’s claim to the division of claims
and risk management as a condition precedent to recovery[.]”). The portion of section 402
at issue in this appeal addresses how a claimant then proceeds after he or she has filed the
initial notice of claim:

       (c) The division of claims and risk management shall investigate every claim
       and shall make every effort to honor or deny each claim within ninety (90)
       days of receipt of the notice. If the claim is denied, the division shall so
       notify the claimant and inform the claimant of the reasons therefor and
       of the claimant’s right to file a claim with the claims commission within
       ninety (90) days of the date of the denial notice. . . . If the division fails to

                                             -4-
       honor or deny the claim within the ninety-day settlement period, the division
       shall automatically transfer the claim to the administrative clerk of the claims
       commission.

Id. § 9-8-402(c) (emphasis added). Further, the Tennessee Claims Commission Rules
addressing appeals from the DCRM to the Commission provide that “[c]laims before the
Commission are commenced in the manner described in T.C.A. §§ 9-8-301 et seq. and 401
et seq. especially 402.” Tenn. Comp. R. & Regs. 0310-01-01-.01(2). These rules further
provide that:

              A claim proceeds from the [DCRM] to the Claims Commission after
       the time periods set out in T.C.A. § 9-8-402(c) by either transfer from the
       [DCRM] (no action required by claimant) or by filing with the Claims
       Commission (claimant is required to act) within the time limit set out
       in T.C.A. § 9-8-402(c).

Id. 0310-01-01-.01(2)(c) (emphasis added).

        Accordingly, claimants may appeal to the Commission if the DCRM denies the
initial claim. Here, however, Claimant failed to file her appeal to the Commission within
the ninety days set out in section 9-8-402(c), and the parties dispute whether this failure is
fatal to Claimant’s case. The State maintains that suits against it are in derogation of
common law sovereign immunity and that section 9-8-402 must be strictly construed. On
the other hand, Claimant argues that section 9-8-402(c) should not be interpreted as being
jurisdictional because such an interpretation conflicts with the applicable one-year statute
of limitations, Tennessee Code Annotated section 28-3-104. Claimant also urges that there
is no Tennessee case law to support the State’s position and that the primary case relied on
by the Commissioner in reaching his decision is designated “not for citation” and should
not have been cited. Additionally, Claimant urges that courts are obligated to resolve cases
on their merits and that public policy supports a liberal construction of section 9-8-402(c).
We address each of Claimant’s contentions in turn.

        Construction of a statute that “places one statute in conflict with one another must
be avoided[,]” and we therefore “resolve any possible conflict between statutes in favor of
each other, so as to provide a harmonious operation of the laws.” Cronin v. Howe, 906
S.W.2d 910, 912 (Tenn. 1995). However, we disagree with Claimant that Tennessee Code
Annotated sections 9-8-402(c) and 28-3-104 conflict. As the State explains in its brief,
“the two statutes work in unison.” When read together, these statutes create two distinct
requirements for pursuing a claim against the State: (1) the initial notice of claim must be
filed in the DCRM within the applicable limitations period (in this case, within one year),
and (2) if the DCRM denies the claim, the claimant has the right to appeal to the
Commission within ninety days of the denial. Consequently, section 28-3-104 and section

                                            -5-
9-8-402(c) address different junctures within a case.

         Additionally, as the State avers, section 9-8-402(c) specifically applies to bringing
a timely claim in the Commission, while section 28-3-104 applies to bringing a tort claim
generally. Even if the statutes were in conflict, “[i]t is a common rule of statutory
construction that ‘specific statutory provisions control over conflicting general
provisions.’” Turner v. State, 184 S.W.3d 701, 705 (Tenn. Ct. App. 2005) (quoting
Arnwine v. Union Cnty. Bd. of Educ., 120 S.W.3d 804, 809 (Tenn. 2003)). “Where the
mind of the legislature has been turned to the details of a subject and they have acted upon
it, a statute treating the subject in a general manner should not be considered as intended
to affect the more particular provision.” Id. (bracketing removed). Accordingly, we cannot
conclude that the timeliness requirements of Tennessee Code Annotated section 9-8-402(c)
are inapplicable because the Claimant was still within the limitation of time provided in
section 28-3-104. Stated differently, being within the limitation of time provided by
section 28-3-104 does not render the requirements of section 9-8-402(c) inapposite because
the statutes provide separate, distinct requirements for bringing a claim of this type.

        Second, Claimant correctly notes that in dismissing her case, the Commissioner
relied on an opinion of this Court that is designated as “not for citation” pursuant to
Tennessee Supreme Court Rule 4. See McGinnis v. State, No. W2014-02272-COA-R9-
CV, 2015 WL 1955300 (Tenn. Ct. App. Apr. 30, 2015) (not for citation). Claimant argues
that the Commissioner therefore had no authority for his conclusion and that this error
warrants reversal. It is well-settled, however, that “if a trial court reaches the correct result,
‘its judgment is entitled to affirmance irrespective of the reasons stated.’” Sumner v.
Campbell Clinic PC, 498 S.W.3d 20, 27 (Tenn. Ct. App. 2016) (quoting Clark v. Metro.
Gov’t of Nashville & Davidson Cnty., 827 S.W.2d 312, 317 (Tenn. Ct. App. 1991)). Insofar
as we agree with the ultimate result reached by the Commissioner, his reliance on
McGinnis, albeit an error, is not reversible error in this case.3

       Finally, Claimant urges that courts should decide cases on their merits whenever
possible and that public policy therefore favors the liberal construction of section 9-8-
402(c) posited by Claimant. It is true that “Tennessee law strongly favors resolution of all

        3
           In her brief, Claimant also relies primarily on the same opinion cited by the Commissioner, as
well as the accompanying dissenting opinion. Claimant argues that “given the Commissioner’s dependence
on it in issuing its ruling, the comparative lack of on-point case law, and the salience of [the dissent] to
Claimant’s argument,” this case should be considered. Nonetheless, we cannot consider McGinnis because
designation pursuant to Supreme Court Rule 4 “means that the opinion has no precedential value and is not
to be cited.” Wallace v. Comm’r of Labor & Workforce Dev., No. M2011-00710-COA-R3-CV, 2012 WL
397506, at *3 n.3 (Tenn. Ct. App. Feb. 7, 2012) (citing Tenn. Sup. Ct. R. 4(E)(1) & (2)). Because Claimant
has premised most of her brief on authority we are not permitted to consider, her brief contains little to no
legal authority supporting her position. See Tenn. R. App. P. 27.


                                                   -6-
disputes on their merits[.]” Henley v. Cobb, 916 S.W.2d 915, 916 (Tenn. 1996).
Additionally, Tennessee Code Annotated section 9-8-307(a)(3) provides that “it is the
intent of the general assembly that the jurisdiction of the claims commission be liberally
construed to implement the remedial purposes of this legislation.” Nonetheless, it is also
well-established that lawsuits against the State may be brought only “in such a manner and
in such courts as the Legislature may direct[,]” Mosley, 475 S.W.3d at 771 (quoting TENN.
CONST. art. I, § 17), and that statutes allowing suit against the State are in derogation of
the common law and must be strictly construed. See Lucas v. State, 141 S.W.3d 121, 124–
25 (Tenn. Ct. App. 2004) (“Once the common law origin of governmental immunity is
established, the long settled rule of strict construction concerning statutes in derogation of
the common law places a heavy burden on the back of a plaintiff suing a sovereign in
tort.”). Regarding this tension, our Supreme Court has explained:

        [A]lthough we have traditionally given a strict construction to the scope of
       the Commission’s jurisdiction, we also recognize that our primary goal in
       interpreting statutes is “to ascertain and give effect to the intention and
       purpose of the legislature.” Gleaves v. Checker Cab Transit Corp., Inc., 15
       S.W.3d 799, 802 (Tenn. 2000) (citing Carson Creek Vacation Resorts, Inc.
       v. State Dep’t of Revenue, 865 S.W.2d 1, 2 (Tenn. 1993)). If the legislature
       intends that its statutes waiving sovereign immunity are to “be liberally
       construed,” then the courts should generally defer to this expressed intention
       in cases where the statutory language legitimately admits of various
       interpretations. A policy of liberal construction of statutes, however, only
       requires this Court to give “the most favorable view in support of the
       petitioner’s claim,” Brady v. Reed, 186 Tenn. 556, 563, 212 S.W.2d 378, 381
       (1948), and such a policy “does not authorize the amendment, alteration or
       extension of its provisions beyond [the statute’s] obvious meaning.” Pollard
       v. Knox County, 886 S.W.2d 759, 760 (Tenn. 1994). Moreover, “[w]here a
       right of action is dependent upon the provisions of a statute . . . we are not
       privileged to create such a right under the guise of a liberal interpretation of
       it.” Hamby v. McDaniel, 559 S.W.2d 774, 777 (Tenn. 1977).

Stewart v. State, 33 S.W.3d 785, 791 (Tenn. 2000).

       Here, the plain language of section 9-8-402(c) provides that a claimant has ninety
days from the date of the DCRM’s denial to appeal to the Commission, and the pertinent
administrative rules reflect that a case is properly commenced in the Commission by
complying “with the time limit set out in” that section. Tenn. Comp. R. & Regs. 0310-01-
01-.01(2)(c) As we perceive it, the obvious meaning of section 9-8-402(c) is that the
timeliness requirement is mandatory in order for a claim to proceed to the Commission, as
any other interpretation of section 9-8-402(c) renders it a nullity. See Lee Med., Inc. v.
Beecher, 312 S.W.3d 515, 527 (Tenn. 2010) (“The courts may [] presume that the General

                                            -7-
Assembly did not intend to enact a useless statute[.]” (citing State v. Jackson, 60 S.W.3d
738, 742 (Tenn. 2001)). While we bear in mind the mandate to liberally construe the
jurisdiction of the Commission, see Tenn. Code Ann. § 9-8-307(a)(3), we may not so
liberally construe the jurisdiction of the Commission or section 9-8-402(c) so as to nullify
a clear requirement of the statute. Stewart, 33 S.W.3d at 791; see also Lucas, 141 S.W.3d
at 130 (addressing the “clash” between the strict construction rule “and the legislatively-
mandated liberal construction rule established by [section] 9-8-307[,]” but noting that
“there is room for neither strict construction nor liberal construction when the controlling
statutory provision is clear and unambiguous”). This is especially true in light of the
absence of legal authority buttressing Claimant’s argument.

       Claimant’s right of action was dependent upon compliance with section 9-8-402(c),
inasmuch as claims against the State may only proceed in such a manner as prescribed by
the legislature. The legislatively-prescribed timeliness requirements of Tennessee Code
Annotated section 9-8-402(c) were undisputedly not satisfied in this case. Accordingly,
we conclude that the Commissioner did not err in dismissing Claimant’s appeal.

                                      CONCLUSION

       The decision of the Tennessee Claims Commission is affirmed. Costs of this appeal
are assessed to the appellant, Irene Howard, for which execution may issue if necessary.



                                                 KRISTI M. DAVIS, JUDGE




                                           -8-